DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-12 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of Korean Patent Application 10-2020-0055493 filed 05/08/2020.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/31/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Objections
Claim 5 is objected to because of the following informalities:  cache is misspelled as ‘cach’.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TS 23.558 found in IDS 12/23/2021) hereinafter 3GPP in view of Flack et al. (US20150100664A1) hereinafter Flack.

Regarding claim 1. 3GPP teaches a method by a user equipment (UE) for an edge computing service in a mobile edge computing (MEC) system, the method comprising: 
transmitting, to an edge enabler server (EES), an edge application server (EAS) discovery request (Pg 49 see discovery request further Application Server Discovery Request from the EAS to the Edge Enabler Server); 
3GPP teaches receiving, from the EES, a EAS discovery response including EAS information, the EAS information including endpoint information of the EAS (Page 35 see Edge Application Server Discovery Response) and caching the EAS information to prevent retransmission of the EAS discovery request (Pg 48 see source Edge Enabler Server may cache the target Edge Application Server information) 
3GPP does not explicitly teach lifetime information of the EAS based on the EAS lifetime information.  
Flack however in the same field of computer networking teaches lifetime information of the EAS based on the EAS lifetime information (¶0009 see a time-to-live (TTL) for each cacheable object. After it is fetched, the object may be stored locally at a given CDN server until the TTL expires, at which time the object is typically re-validated or re-fetched from the origin server 106 [TTL is interpreted as the lifetime information ie cache lifetime])
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the caching of the EAS by the EES and the teachings of Flack for providing a cache time to live to combine the teachings such that 3GPP is able to limit the time of the cache. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so reduce outdate content and communication from being utilized.

	
Regarding claim 2.	The already combined references teach the method of claim 1, wherein the EAS discovery response further includes at least one of a key performance indicator (KPI), or service area supported by the EAS (3GPP Pg. 13 see Edge Application KPIs).  

Regarding claim 3. The already combined references teach method of claim 1, further comprising: 
3GPP teaches cache and EAS information however does not explicitly teach 
receiving, from the EES, a first message notifying a change of the EAS information within the EAS lifetime information; and updating the cached EAS information based on the first message
Flack however in the same field of computer networking teaches receiving, from the EES, a first message notifying a change of the EAS information within the EAS lifetime information; and updating the cached EAS information based on the first message (¶0021 A token could also correspond to a file or other data at origin. When such a record, file, or other origin data is updated, then an invalidation assertion can be issued for the token (from origin, for example) and propagated to the appropriate proxy caches. Responses in the proxy caches that were tagged with the token then can be invalidated, as those responses are dependent on data that has changed. A token could correspond to any item or set of data, so the approach is flexible with regards to the origin database structure and content generation infrastructure and ¶0024 see invalidations sent to the client), the client can then request an update by initiating a request for content. Alternatively, the updated data can be pushed to the client, using SDPY, HTTP/2, or WebSockets, for example)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the caching of the EAS by the EES and the teachings of Flack for providing an invalidation technique on outdated cache to combine the teachings such that 3GPP is able to update cached items. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so reduce outdate content and communication from being utilized.


Regarding claim 4. The already combined references teach the method of claim 1, 
3GPP does not explicitly teach wherein an update of the EAS information is to update the lifetime information of the EAS or invalidate the EAS information 
Flack however in the same field of computer networking teaches wherein an update of the EAS information is to update the lifetime information of the EAS or invalidate the EAS information (¶0021 see when such a record, file, or other origin data is updated, then an invalidation assertion can be issued for the token (from origin, for example) and propagated to the appropriate proxy caches)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the caching of the EAS by the EES and the teachings of Flack for providing an invalidation technique on outdated cache to combine the teachings such that 3GPP is able to update cached items. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so reduce outdate content and communication from being utilized.

Regarding claim 5. A user equipment (UE) for an edge computing service (pg 14 see UE), the UE comprising: 
an application client (AC) for providing the edge computing service (pg 14 see UE contains Application Client(s) and the Edge Enabler Client.); 
a mobile terminal (MT) capable of communicating with a mobile edge computing (MEC) system through a mobile communication network (Pg 14 see UE with AC and edge enabler client); 
an edge enabler client (EEC) configured to control to (Pg 14 see edge enabler client in UE): 
transmit, to an edge enabler server (EES), an edge application server (EAS) discovery request (Pg 49 see discovery request further Application Server Discovery Request from the EAS to the Edge Enabler Server);
receive, from the EES, a EAS discovery response including EAS information, the EAS information including endpoint information of the EAS (Page 35 see Edge Application Server Discovery Response); and 
cach the EAS information to prevent retransmission of the EAS discovery request (Pg 48 see source Edge Enabler Server may cache the target Edge Application Server information)
3GPP does not explicitly teach lifetime information of the EAS based on the EAS lifetime information.  
Flack however in the same field of computer networking teaches receiving, from the EES, a first message notifying a change of the EAS information within the EAS lifetime information; and  updating the cached EAS information based on the first message (¶0021 A token could also correspond to a file or other data at origin. When such a record, file, or other origin data is updated, then an invalidation assertion can be issued for the token (from origin, for example) and propagated to the appropriate proxy caches. Responses in the proxy caches that were tagged with the token then can be invalidated, as those responses are dependent on data that has changed. A token could correspond to any item or set of data, so the approach is flexible with regards to the origin database structure and content generation infrastructure and ¶0024 see invalidations sent to the client), the client can then request an update by initiating a request for content. Alternatively, the updated data can be pushed to the client, using SDPY, HTTP/2, or WebSockets, for example)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the caching of the EAS by the EES and the teachings of Flack for providing a cache time to live to combine the teachings such that 3GPP is able to limit the time of the cache. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so reduce outdate content and communication from being utilized.

Regarding claim 6. The already combined references teach the UE of claim 5, wherein the EAS discovery response further includes at least one of a key performance indicator (KPI), or service area supported by the EAS (3GPP Pg. 13 see Edge Application KPIs).  

Regarding claim 7. The already combined references teach teh UE of claim 5, 
3GPP does not explicitly teach wherein the EEC is further configured to control to: 
receive, from the EES, a first message notifying a change of the EAS information within the EAS lifetime information; and update the cached EAS information based on the first message 
Flack however in the same field of computer networking teaches wherein the EEC is further configured to control to receive, from the EES, a first message notifying a change of the EAS information within the EAS lifetime information; and update the cached EAS information based on the first message (¶0021 A token could also correspond to a file or other data at origin. When such a record, file, or other origin data is updated, then an invalidation assertion can be issued for the token (from origin, for example) and propagated to the appropriate proxy caches. Responses in the proxy caches that were tagged with the token then can be invalidated, as those responses are dependent on data that has changed. A token could correspond to any item or set of data, so the approach is flexible with regards to the origin database structure and content generation infrastructure and ¶0024 see invalidations sent to the client), the client can then request an update by initiating a request for content. Alternatively, the updated data can be pushed to the client, using SDPY, HTTP/2, or WebSockets, for example)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the caching of the EAS by the EES and the teachings of Flack for providing an invalidation technique on outdated cache to combine the teachings such that 3GPP is able to update cached items. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so reduce outdate content and communication from being utilized.


Regarding claim 8. The already combined references teach the UE of claim 5, 
Flack does not explicitly teach wherein an update of the EAS information is to update the lifetime information of the EAS or invalidate the EAS information
Flack however in the same field of computer networking teaches wherein an update of the EAS information is to update the lifetime information of the EAS or invalidate the EAS information (¶0021 see when such a record, file, or other origin data is updated, then an invalidation assertion can be issued for the token (from origin, for example) and propagated to the appropriate proxy caches)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the caching of the EAS by the EES and the teachings of Flack for providing an invalidation technique on outdated cache to combine the teachings such that 3GPP is able to update cached items. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so reduce outdate content and communication from being utilized.


Regarding claim 9. 3GPP teaches a method by an edge enabler server (EES) for an edge computing service in a mobile edge computing (MEC) system (see page 8 scope), the method comprising: 
receiving, from an edge enabler client (EEC) included a user equipment (UE), an edge application server (EAS) discovery request (Pg 33 see Edge Enabler Client sends an Edge Application Server discovery request to the Edge Enabler Server. The discovery request may contain query filters to retrieve information about a particular Edge Application Server or a category of Edge Application Servers); 
selecting the EAS based on the EAS discovery request (Pg 33 see The Edge Enabler Server sends an Edge Application Server discovery response including information about the discovered Edge Application Servers. For registered discovered Edge Application Servers, this includes endpoint information. Depending on the query filters or Application Client Profiles in the discovery request, the response may include additional information regarding matched capabilities, e.g. service permissions levels, Application Client locations(s) that the Edge Application Servers can support, KPIs, etc); and 
transmitting, to the EEC, a EAS discovery response including EAS information (Pg 49 see discovery request further Application Server Discovery Request from the EAS to the Edge Enabler Server and caching the EAS information to prevent retransmission of the EAS discovery request), the EAS information including endpoint information of the EAS (Pg 48 see source Edge Enabler Server may cache the target Edge Application Server information) and; 
wherein the EAS lifetime information is to prevent retransmission of the EAS discovery request (Pg 38 see receiving location reporting for the UE from the 3GPP system. The Edge Enabler Server may cache the detected location information locally with timestamp as the latest location information of the UE. The Edge Enabler Server determines to notify the location information of the UE to the Edge Application Server which has subscribed location reporting).  
3GPP does not explicitly teach lifetime information of the EAS 
Flack however in the same field of computer networking teaches lifetime information of the EAS (¶0009 see a time-to-live (TTL) for each cacheable object. After it is fetched, the object may be stored locally at a given CDN server until the TTL expires, at which time the object is typically re-validated or re-fetched from the origin server 106 [TTL is interpreted as the lifetime information ie cache lifetime])
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the caching of the EAS by the EES and the teachings of Flack for providing a cache time to live to combine the teachings such that 3GPP is able to limit the time of the cache. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so reduce outdate content and communication from being utilized.

Regarding claim 10. The already combined references teach the method of claim 9, wherein the EAS discovery response further includes at least one of a key performance indicator (KPI), or service area supported by the EAS (3GPP Pg. 13 see Edge Application KPIs).    

Regarding claim 11. The already combined references teach the method of claim 9, further comprising: 
3GPP does not explicitly teach transmitting, to the EEC, a first message notifying a change of the EAS information within the EAS lifetime information based on an EAS status change 
Flack however in the same field of computer networking teaches transmitting, to the EEC, a first message notifying a change of the EAS information within the EAS lifetime information based on an EAS status change (¶0021 A token could also correspond to a file or other data at origin. When such a record, file, or other origin data is updated, then an invalidation assertion can be issued for the token (from origin, for example) and propagated to the appropriate proxy caches. Responses in the proxy caches that were tagged with the token then can be invalidated, as those responses are dependent on data that has changed. A token could correspond to any item or set of data, so the approach is flexible with regards to the origin database structure and content generation infrastructure and ¶0024 see invalidations sent to the client), the client can then request an update by initiating a request for content. Alternatively, the updated data can be pushed to the client, using SDPY, HTTP/2, or WebSockets, for example)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the caching of the EAS by the EES and the teachings of Flack for providing an invalidation technique on outdated cache to combine the teachings such that 3GPP is able to update cached items. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so reduce outdate content and communication from being utilized.


Regarding claim 12. The already combined references teach the method of claim 9, 
3GPP does not explicitly teach wherein an update of the EAS information is to update the lifetime information of the EAS or invalidate the EAS information
Flack however in the same field of computer networking teaches wherein an update of the EAS information is to update the lifetime information of the EAS or invalidate the EAS information (¶0021 see when such a record, file, or other origin data is updated, then an invalidation assertion can be issued for the token (from origin, for example) and propagated to the appropriate proxy caches)
Accordingly, it would have been obvious to one of ordinary skill in the art of computer networking at the effective filing date of the claimed invention given the caching of the EAS by the EES and the teachings of Flack for providing an invalidation technique on outdated cache to combine the teachings such that 3GPP is able to update cached items. One of ordinary skill in the art would recognize that the results of the combination are predictable because each element in the combination is merely performing the same function it would perform separately. One would be motivated to combine these teachings because doing so reduce outdate content and communication from being utilized.



Conclusion
References are cited not only for their quoted language but for all that they teach.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atta Khan whose telephone number is 571-270-7364.  The examiner can normally be reached on M-F 09:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATTA KHAN/
Examiner, Art Unit 2449